DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments filed February 25, 2021 have been fully considered and are persuasive. Accordingly, all previous rejections are withdrawn. However, after further search and consideration, new grounds of rejection are made in view of a newly discovered prior art reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Specifically, claims 1, 19 and 20 have been amended to recite “based on a progressive change in the baseline data, generate a second alert.” The Examiner has been unable to find adequate support for this limitation in the originally filed disclosure. Paragraph 118 of the originally filed specification discusses that a baseline may be determined and compared to subsequent data collection, but there appears to be no disclosure of detecting changes to the baseline and generating an alert based on such a change. If Applicant disagrees, then the Examiner respectfully requests that specific citation(s) be provided to show where this limitation finds support in the originally filed disclosure. The remaining claims are rejected due to depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-12, 14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/146957 A1 (“Philips”) in view of US 2011/0060215 A1 to Tupin, Jr. et al. (“Tupin”) in view of US 2011/0213212 A1 to Al-Ali (hereinafter “Al-Ali”).
	Regarding Claims 1, 19 and 20, Philips teaches:
A wearable device (see Pg. 6 lines 18-22: “the fall detector 2 can be configured to be worn at or on a different part of the user’s body, such as the wrist, waist, trunk, pelvis or sternum, and will comprise a suitable arrangement for attaching the fall detector 2 to that part of the body (for example a belt or a strap)”) comprising: 
a processor (6); 
a communication interface (10 and/or 12);
an accelerometer (4); 
a second sensor (16); and 
(14) storing executable instructions that, when executed (see Pg. 7 lines 21-24), cause the processor to: 
receive a signal from the accelerometer (see, e.g., Pg. 6 lines 26-33); 
weight the signal received from the accelerometer (see Pg. 10 line 23: using weightings);
determine, based on the weighted accelerometer signal, whether a probability that an event has occurred is over a threshold associated with the event (see, e.g., Pg. 6 lines 23-25: “to determine whether the user has fallen”; also see Pg. 10 lines 6-31); 
based on determining that the probability that the event has occurred is over the threshold associated with the event (again see Pg. 10 lines 6-31, but also see Pg. 11 line 17 through Pg. 12 line 2): 
generate/receive a signal from the second sensor (see Pg. 11 line 17 through Pg. 12 line 2); 
determine whether the second sensor signal is associated with a condition (see, e.g., Pg. 9 lines 10-16; also see step 107 described on Pg. 12 lines 10-26); and 
based on determining that the second sensor signal indicates the condition, generate an alert (see, e.g., Pg. 9 lines 10-16; additionally, see step 111 described on Pg. 13 lines 15-24).

(see, e.g., the abstract of Tupin). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips to incorporate the UWB radar system of Tupin as one of more of the secondary sensors (16), because Tupin teaches a variety of advantages of using such a sensor in Para. [0037] (and thus incorporating Tupin’s sensor into Philips would enhance Philips by providing one or more of those advantages to Philips’ device), and additionally/alternatively because it would amount to a merely simple substitution of one known sensor type for another known sensor type, such a substitution yielding only predictable results.
	Philips in view of Tupin fails to teach determining baseline data and, based on a progressive change in the baseline data, generate a second alert. Another reference, Al-Ali, is directed to an adaptive alarm system in which adaptive thresholds (for generating an alert/alarm) for a physiological parameter are adjusted based on a progressive change in a baseline (see e.g. FIG. 14 which illustrates four different time periods t1-t4 in which the baseline progressively decreases, and in response to each decrease, the adaptive thresholds ATu and ATl change as well. As such, the thresholds for generating an alert change based on the baseline, e.g. such that an alert may be generated in a second time period for values which might not have triggered an alert in a first time period). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Philips in view of Tupin to further include calculating a baseline and, based on a progressive change in the baseline, generating a second/different alert, as taught in Al-Ali, because doing so would advantageously increase the accuracy of detecting problematic physiological values. 

	Regarding Claims 3-5, see Pg. 9 lines 1-22 of Philips.

	Regarding Claims 8-10, see e.g. Pg. 13 lines 5-11 of Philips.

	Regarding Claim 11, see e.g. Pg. 9 lines 1-22 and Pg. 15 line 32 through Pg. 16 line 6 of Philips.

	Regarding Claim 12, see e.g. Pg. 15 line 32 through Pg. 16 line 6 of Philips.	

	Regarding Claim 14, see Pg. 3 lines 10-11, Pg. 12 lines 10-18 and claim 5 of Philips. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 2013/0218812 A1 to Weiss (“Weiss”).
	Regarding Claim 2, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above, but fails to specifically teach: a global positioning system 
	Another reference, Weiss, teaches a similar diagnostic device for fall detection including a GPS receiver (15) which provides location data in an alert message, e.g. to a monitoring user (see Paras. [0034] and [0035]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to further include a global positioning system (GPS) receiver, wherein the executable instructions, when executed, cause the processor to: determine, using the GPS receiver, a location of the wearable device; and send a message comprising the location of the wearable device, as taught by Weiss, because doing so would provide the advantage of allowing an alert to a monitoring user to include the specific location of the wearer of the device, thereby allowing emergency help to more easily and quickly travel to the wearer’s location or provide location-specific advice to the wearer, etc.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 2011/0298613 A1 to Ben Ayed (“Ben Ayed”).
	Regarding Claims 6 and 7, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above. Philips further notes that “a fall detector 2 according to the invention may include further components and functionality to those described herein. For example, it will be appreciated that a fall detector 2 will include some form of power (see Pg. 9 lines 18-22). First, the Examiner previously took official notice that the features of a rechargeable battery and monitoring battery charge level to provide charge level messages/alerts are extremely commonplace in modern electronic devices (e.g. such features have been commonplace in electronic smartphones and smart watches for many years prior to Applicant’s filing date). Applicant's subsequent reply dated 02/25/2021 did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”).
Nevertheless, in the interest of being thorough, another reference, Ben Ayed, teaches a similar diagnostic device for emergency detection and notification (see, e.g., the title and abstract) which includes a rechargeable battery (13) and which can sense low battery charge levels and provide the user with a notification to recharge the battery (see, e.g., Para. [0043]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to include a rechargeable battery and a battery sensor for determining battery charge level and sending a message comprising a charge level of the battery, as taught by Ben Ayed and/or as was well known in the art, because doing so would allow a user to continue to use the device multiple . 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 2011/0190598 A1 to Shusterman (“Shusterman”).
Regarding Claim 8, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above. Furthermore, the various wireless transmissions discussed on Pg. 13 lines 5-11 of Philips are considered to encompass WiFi. Nevertheless, in the interest of being thorough, (1) the Examiner previously took official notice that WiFi was extremely well known as a wireless data transmission protocol and Applicant's subsequent reply dated 02/25/2021 did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”), and (2) another reference, Shusterman, teaches that WiFi was among the known wireless data transmission protocols (see Para. 92). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to send the alert via WiFi (“WiFi radio”), because .

Claims 13 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 20080058670 A1 to Mainini (“Mainini”).
	Regarding Claim 13, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above but fails to specifically teach determining a risk ratio associated with the animal wearing the device based on sensor data. Another reference, Mainini, teaches a similar monitoring device which calculates a risk ratio associated with the animal wearing the device based on sensor data (see the abstract, Paras. [0025] and [0038] of Mainini). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to determine a risk ratio associated with the animal wearing the device based on sensor data, as taught by Mainini, because it would enhance the device of Philips in view of Tupin and Al-Ali by allowing it to advantageously evaluate risk of the wearer for various dangerous conditions. 

	Regarding Claim 15, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above but fails to specifically teach storing multiple profiles for different animals that may wear the device. Another reference, Mainini, teaches an animal condition monitor which includes multiple profiles for multiple animals (see, e.g., Paras. [0029] and [0036] of Mainini). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to store multiple profiles for different animals that may wear the device so that the specific monitoring thresholds could be adjusted to allow the device to be worn by multiple animals and still provide useful information specific to each of them. Concerning baseline data, the Examiner notes that in view of the modification above, different baseline data is determined based on each profile (see e.g. Para. [0036] and FIGS. 5-7 of Mainini). 
 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 2006/0202816 A1 to Crump et al. (“Crump”).
	Regarding Claim 18, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 but fails to specifically teach wherein the executable instructions, when executed, cause the processor to: receive a software update for software of the wearable device; and apply the software update to the software of the wearable device. Another reference, Crump, teaches a similar mobile condition monitor (see e.g. Paras. [0024], [0027] and [0036] which discuss fall detection) which can receive and apply software updates for a wearable device (see, e.g., Paa. [0049] and claim 15). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to allow the processor to receive and apply software updates for the wearable device, as taught by Crump, to allow the wearable device . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Monday, April 12, 2021